 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JAMES E. WHITE,                                   Case No. 1:12-cv-00917-BAM (PC)
12                      Plaintiff,                     ORDER DENYING MOTION TO APPOINT
                                                       COUNSEL AS MOOT
13          v.
                                                       (ECF No. 84)
14   COUNTY OF MERCED,
15                      Defendant.
16

17          Plaintiff James E. White is a state prisoner who proceeded in forma pauperis and

18   represented by counsel in this civil rights action pursuant to 42 U.S.C. § 1983, against Defendant

19   County of Merced. All parties consented to Magistrate Judge jurisdiction. (ECF Nos. 6, 56.)

20          On March 29, 2019, the Court granted Defendant’s motion for summary judgment and

21   entered judgment in favor of Defendant County of Merced and against Plaintiff. (ECF No. 80.)

22   On April 17, 2019, Plaintiff filed, pro se, a notice of appeal and a motion to appoint counsel.

23   (ECF Nos. 82, 84.) The appeal was processed to the Ninth Circuit Court of Appeals. (ECF No.

24   83.)

25          To the extent Plaintiff seeks appointment of counsel before this Court, Plaintiff has been

26   represented by counsel in this action since December 15, 2016. (ECF No. 51.) To date, no

27   motion for withdrawal of counsel has been received by the Court, and in addition, this action is

28   closed. To the extent Plaintiff seeks appointment of counsel for the purposes of his appeal, that
                                                      1
 1   request is properly directed to the Ninth Circuit, not this Court. As noted above, Plaintiff’s appeal

 2   has been received and processed, and he will receive further instructions from the Ninth Circuit.

 3          Accordingly, Plaintiff’s motion to appoint counsel, (ECF No. 84), is HEREBY DENIED

 4   as moot.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     April 18, 2019                             /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
